Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-5 ,7-13, and 15-22 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 September 2021 has been entered.

Response to Arguments
With regards to claim(s) 1-5, 7-13, 15-20 and 22 rejected under 35 U.S.C. 103. Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.

Claim Objections
Claims 1, 9, and 17 objected to because of the following informalities: It appears that “Conformation input” is typographical error. Will interpret as Confirmation input.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Higgens (US 20170355371 A1) in view of Schimik et al. (US 20190226861 A1, hereinafter known as Schimik), and Schaffer et al. (US 20200317084 A1, hereinafter known as Schaffer).

Higgens was cited in a previous office action.

Regarding claim 1, Higgens teaches 
A method for controlling an operating mode of a vehicle, comprising: 
Determining a current range of associated with a first operating mode is greater than a distance to a destination; (para [0042], “determining whether the estimated vehicle range is within or below a predetermined threshold”)
Determining (para [0051] discusses that the vehicle is determining if the range is less than threshold. This threshold can be greater than zero, where in the example given the threshold is 25% as discussed in para [0034])
determining a second operating mode range associated with a second operating mode of the vehicle based on the first operating mode range being less than the threshold range value (Fig 5 Label S506, S508, S510 where if the vehicle cannot reach the energy station, e.g. the destination, the vehicle chooses an alternate operating mode where it has determined the range to be sufficient to reach the energy station, e.g. destination. Para [0052] “ At step S508, the controller 106 may output to the user one or more possible operational modes. For example, a first operation mode may turn off the HVAC system of the autonomous/semi-autonomous vehicle 100 to minimize energy consumption in order to extend the operation range of the vehicle 100 to reach the energy station.”); 
outputting a prompt for an occupant confirm the vehicle switching from the first operating mode to the second operating mode based on second operating mode range is greater than the distance to the destination (para [0052] “In one example, the controller 106 may output to the user a required action to minimize energy consumption, and the user may have the option to select when to apply the action.” Where selecting when to apply the action would be a confirmation input and a required action would constitute a second mode. The above passage occurs at step s508 in Higgens); 
controlling the vehicle to operate in the second operating mode instead of the first operating mode in response to receiving a conformation input from the occupant based on the prompt (para [0053] “At step S510, the controller 106 may alter at least one operating parameter of at least one vehicle system based on the user selection at step S508.”); and 

Higgens does not teach controlling the vehicle to autonomously navigate to a charging station in response to a failure to receive the confirmation input.

However Schimik teaches controlling the vehicle to autonomously navigate to a charging station in response to a failure to receive the confirmation input. (para [0040] “The emergency criterion, which in the present case includes various weighted integrated sub-criteria, checks during the entire current operating phase, in particular, the driving, of the motor vehicle, where whether by is driven fully automatically to a charging location and/or filling location.” the emergency criterion is met when it is determined that a energy station must be reached or the vehicle will run out of energy. Emergency criterion can be prevented by the user following recommendations prior to the trigger of emergency criterion. Para [0026] “it should be noted, however, that the support system may also provide other functions that are useful in the context of the drive energy. Thus, a recommendation criteria, optionally activatable by the driver, may also be provided, which derives a recommendation from input data, which is able to ascertain a recommendation with respect to charging and/or filling prior to or at the start of an operating phase, i.e. at the onset of driving, which may then be output via corresponding display units and/or may be particularly advantageously integrated in the navigation to a destination so that, for example, the corresponding charging and/or filling locations may be sought out. In this function, it may be decided according to various criteria whether a charging and/or a filling is to or must take place as far as the imminent operating phase is concerned, for example, also with respect to optimum states of charge of a battery and/or of optimized costs for the first and/or second energy source. Nevertheless, even when utilizing the recommendation criterion with the corresponding recommendation function, the emergency criterion ensures that stranded vehicles are prevented to the extent possible throughout the entire operating phase.” Thus failure of driver confirmation of recommendations leads to autonomously driving to a charging station.)
the emergency criterion ensures that stranded vehicles are prevented to the extent possible throughout the entire operating phase.”, Para [0040] “Output data of the emergency criterion 2, when met, box 12, therefore describe the autonomous operation of the motor vehicle, of a vehicle system of the motor vehicle designed for fully automatic guidance of the motor vehicle, by means of which the motor vehicle is driven fully automatically to a charging location and/or filling location.”)

Higgins in view of Schimik does not teach Determining a first difference between the current range and the distance to the destination is less than a threshold range value, the threshold range value being greater than zero;
And changing the behavior of the vehicle based on the first difference being less than the threshold range value. 

However Schaffer teaches Determining a first difference between the current range and the distance to the destination is less than a threshold range value, the threshold range value being greater than zero; (Para [0031] “While the examples described herein are described with respect to a ratio of the remaining trip distance to the remaining expected range of the EV 102, a request for a battery charge from an MCU 104 may be triggered without actually calculating the ratio. In some examples, the difference between the remaining trip distance and the remaining expected range may be used to determine when the ratio exceeds a threshold. For instance, zero difference (i.e., the remaining expected range is equal to the remaining trip distance) corresponds to a ratio of 1. If the difference indicates the remaining expected range is higher than the remaining trip distance, the corresponding ratio would be less than 1.” However the range threshold value can be greater than 0 as discussed in para [0036] “While the above example is described with respect to the EV 102 travelling its full maximum driving range (e.g., 50 miles) between charges, the charge monitoring system 114 may define distances between the successive battery charges in the request that are less than the maximum driving range of the EV 102 by a threshold (e.g., 5 miles to select locations 45 miles apart) to provide a cushion or safety factor for variability in the consumption of electrical energy stored in the battery assembly 106 while driving.”)
And changing the behavior of the vehicle based on the first difference being less than the threshold range value. (para [0032] “As noted above, when the remaining expected range is only 1 mile deficient of a 21 mile remaining trip distance, arranging a rendezvous with an MCU 104 may be unnecessary as the 1 mile deficiency may be gained if less battery energy is depleted than expected during the remainder of the trip. However, it is unlikely that a 1 mile deficiency in a remaining expected range can be gained when the total remaining trip distance is only 2 miles (i.e., the remaining expected range is at 1 mile) such that a battery charge is likely to be necessary. It is likely that a request for a battery charge would have been triggered prior to the remaining expected range reaching such a low value. However, this example is provided to illustrate that using the difference between the remaining expected range and the remaining trip distance to determine when a request for a battery charge should be made depends upon the relative size of the remaining trip distance. That is, in some examples, the particular difference that would trigger a request for a battery charge (corresponding to a ratio exceeding a threshold) may vary based upon the remaining trip distance.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgens in view of Schimik to incorporate the teachings of Schaffer to have a difference in range and calculated travel distance be greater than a zero 

Regarding claim 9, it recites an apparatus having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Higgens teaches the apparatus comprising: a memory; and at least one processor coupled to the memory (para [0056] “Next, a hardware description of the controller 106 according to exemplary embodiments is described with reference to FIG. 6. In FIG. 6, the controller 106 includes a CPU 600 which performs the processes described herein. The process data and instructions may be stored in memory 602.”) and instructions stored in the memory and operable, when executed by the at least one processor to cause the apparatus to perform a process (para [0056] “Next, a hardware description of the controller 106 according to exemplary embodiments is described with reference to FIG. 6. In FIG. 6, the controller 106 includes a CPU 600 which performs the processes described herein. The process data and instructions may be stored in memory 602. These processes and instructions may also be stored on a storage medium disk 604 such as a hard drive (HDD) or portable storage medium or may be stored remotely.”)

Regarding claim 17, it recites a non-transitory computer-readable medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
A non-transitory computer-readable medium having program code recorded thereon for controlling an operating mode of a vehicle, the program code executed by a processor (para [0056] “Next, a hardware description of the controller 106 according to exemplary embodiments is described with reference to FIG. 6. In FIG. 6, the controller 106 includes a CPU 600 which performs the processes described herein. The process data and instructions may be stored in memory 602. These processes and instructions may also be stored on a storage medium disk 604 such as a hard drive (HDD) or portable storage medium or may be stored remotely.”)

Claim(s) 2, 3, 7, 8, 10, 11, 15, 16, 18, and 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Higgens (US 20170355371 A1) in view of Schimik et al. (US 20190226861 A1, hereinafter known as Schimik), Schaffer et al. (US 20200317084 A1, hereinafter known as Schaffer), and Fujimura et al. (US 20180347997 A1, hereinafter known as Fujimura).

Fujimura was cited in a previous office action

Regarding Claim 2, Higgens in view of Schimik and Schaffer teaches The method of claim 1, further comprising: determining a current resource level; (para [0042], “The operation range of the vehicle is determined based on a current energy level and a current operation mode of the vehicle.”)

However Higgens in view of Schimik does not teach, determining a current resource use and current range is based on the current resource use. 

 determining a current resource level; and determining a current resource use, in which the current range is determined based on the current resource level and the current resource use. (para [0112] “First, based on the first amount of power consumption, the second amount of power consumption, and the battery information, the autonomous driving section determiner 170 estimates an autonomously drivable maximum distance in the designated travel mode (step S17).”, where power consumption reads on current resource use, battery information reads on current resource level, and maximum distance reads on range.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgens in view of Schimik to incorporate the teachings of Fugimura to determine range based on resource use because using resource level and use to determine range allows for determination of if there is enough resource to travel an entire route in using a specific mode (Fugimura para [0111] “based on the first amount of power consumption, the second amount of power consumption, and the battery information, the autonomous driving section determiner 170 determines whether or not the vehicle 10 can travel autonomously along an entire autonomously drivable section in the route indicated by the route information by using the designated travel mode. An example procedure of this determination will be described below.”)


Regarding Claim 3, Higgens in view of Schimik, Schaffer, and Fujimura teaches the method of claim 2. Fujimura further teaches in which the resource level comprises a current battery level and the current resource use comprises a current electrical use of the vehicle. (para [0112] “First, based on the first amount of power consumption, the second amount of power consumption, and the battery information, the autonomous driving section determiner 170 estimates an autonomously drivable maximum distance in the designated travel mode (step S17).”, where power consumption reads is 

Regarding Claim 7, Higgens in view of Schimik, and Schaffer teaches the method of claim 1.

However Higgens in view of Schimik, and Schaffer does not specifically teach, in which the second operating mode is associated with manual operation of the vehicle by a human driver. 

Fujimura teaches in which the second operating mode is associated with manual operation of the vehicle by a human driver. (para [0062] “For example, in one travel mode, the user always performs, as a driver, operations for acceleration, steering, and control, based on his or her recognition and decision. In another travel mode, typically, the autonomous driving controller performs those operations based on recognition and decision made by a processor for processing data from various vehicle-mounted sensors.” where one of two operating modes is one where the driver drives the vehicle rather than an autonomous system which is synonyms with a manual driving mode)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgens in view of Schimik, and Schaffer to incorporate the teachings of Fugimura to have a human driver operate the vehicle in one operating mode and not another because a human driver operating the vehicle may reduce total power consumed by the vehicle (Fujimura para [0063] “In the case of the two travel modes described above as examples, the reason why the amount of power consumed by the autonomous driving controller is larger in the latter travel mode, which has a higher degree of dependence on the autonomous driving controller, has been described in “Findings Underlying Present Disclosure” above.”)

Regarding Claim 8, Higgens in view of Schimik, and Schaffer teaches the method of claim 1.

However Higgens in view of Schimik, and Schaffer does not specifically teach, in which the second operating mode is a manual operating mode or a semi-autonomous operating mode and the first operating mode is an autonomous mode. 

Fujimura teaches in which the second operating mode is a manual operating mode or a semi-autonomous operating mode and the first operating mode is an autonomous mode. (para [0062] “For example, in one travel mode, the user always performs, as a driver, operations for acceleration, steering, and control, based on his or her recognition and decision. In another travel mode, typically, the autonomous driving controller performs those operations based on recognition and decision made by a processor for processing data from various vehicle-mounted sensors.”)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgens in view of Schimik, and Schaffer to incorporate the teachings of Fugimura to have a human driver operate the vehicle in one operating mode and the vehicle operate autonomously in another because a human driver operating the vehicle may reduce total power consumed by the vehicle (Fujimura para [0063] “In the case of the two travel modes described above as examples, the reason why the amount of power consumed by the autonomous driving controller is larger in the latter travel mode, which has a higher degree of dependence on the autonomous driving controller, has been described in “Findings Underlying Present Disclosure” above.”)

Regarding claim 10, it recites an apparatus having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 11, it recites an apparatus having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 15, it recites an apparatus having limitations similar to those of claim 7 and therefore is rejected on the same basis.

Regarding claim 16, it recites an apparatus having limitations similar to those of claim 8 and therefore is rejected on the same basis.

Regarding claim 18, it recites a non-transitory computer readable medium having limitations similar to those of claim 8 and therefore is rejected on the same basis.

Regarding claim 19, it recites a non-transitory computer readable medium having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 21, it recites a non-transitory computer readable medium having limitations similar to those of claim 8 and therefore is rejected on the same basis.

Regarding claim 22, it recites a non-transitory computer readable medium having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Claim(s) 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higgens (US 20170355371 A1) in view of Schimik et al. (US 20190226861 A1, hereinafter known as Schimik), and Schaffer, and Lee et al. (US 20180173219 A1, hereinafter known as Lee).

Lee was cited in a previous office action

Regarding Claim 4, Higgens in view of Schimik, and Schaffer teaches the method of claim 1.

Schimik further teaches further comprising: controlling the vehicle to autonomously navigate to a charging station when the range of the non-autonomous operating mode is less than the distance to the destination. (para [0040] “The emergency criterion, which in the present case includes various weighted integrated sub-criteria, checks during the entire current operating phase, in particular, the driving, of the motor vehicle, where whether by continuing to drive, it is no longer possible to reach the current destination and/or another charging location and/or another filling location ascertained as not the nearest and/or as not optimal, taking into account the current supply of the energy sources for the drive energy.… the emergency criterion 2, when met, box 12, therefore describe the autonomous operation of the motor vehicle, of a vehicle system of the motor vehicle designed for fully automatic guidance of the motor vehicle, by means of which the motor vehicle is driven fully automatically to a charging location and/or filling location.”)

However Higgens in view of Schimik, and Schaffer does not specifically teach, further comprising: controlling the vehicle to autonomously navigate to a charging station when the range of the non-autonomous operating mode is less than the distance to the destination.

further comprising: controlling the vehicle to autonomously navigate to a charging station when the range of the non-autonomous mode is less than the distance to the destination. (para [0030] “In some examples, process 400 can suggest alternative routes and/or destinations. For example, a user can enter a grocery store that is five miles away as the desired destination at step 420, and process 400 can determine the vehicle's location at step 410, receive map information that includes the current location and the desired destination at step 430, and determine that the remaining charge is 1000 Wh. Using this information, process 450 can determine that all of the possible routes that will require more than 1000 Wh at step 450. Process 400 can then look up a charging station along the possible one or more routes, and suggest that the vehicle stop at the charting station along the way to its desired destination.” The suggested route can be selected and if the vehicle was in an autonomous driving mode would be autonomously navigated there. Para [0030] “In some examples, process 400 can suggest the alternative destination(s) and/or alternative route(s) through the vehicle's one or more display systems (e.g., control panel, entertainment system, heads up display system, or infotainment system), or through a computer, smartphone, and/or any other electronic device associated with the user. In some examples, a user can confirm or reject the alternative destination and/or route through a control system such as a button, a touch screen, a voice command, a computer, a smartphone, or any device or system that allows user input to be entered.” Lee further teaches that routing of the vehicle can be done in any of several different operating modes, para [0019] “In some examples, process 300 can be performed while the vehicle is in any driving mode (e.g., in an automated driving mode, an assisted driving mode, or a manual driving mode). For example, the vehicle can be operating in an automated driving mode (e.g., driving autonomously without user input), in an assisted driving mode (e.g., allowing automated driving operations such as automatically changing lanes, slowing down, pulling over, or any other automated driving operation), or in a manual driving mode (e.g., a driver controlling 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgens in view of Schimik, and Schaffer to incorporate the teachings of Lee to navigate to a charging station when range is less than distance to the destination because it would prevent the vehicle from running out of energy before reaching its destination which reduces risk of requiring towing/ becoming stranded.

Regarding claim 12, it recites an apparatus having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 20, it recites a non-transitory computer readable medium having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Claim(s) 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Higgens (US 20170355371 A1) in view of Schimik et al. (US 20190226861 A1, hereinafter known as Schimik), Schaffer et al. (US 20200317084 A1, hereinafter known as Schaffer), and Lee et al. (US 20180173219 A1, hereinafter known as Lee) and Wood et al. (US 20190039609 A1, hereinafter known as Wood).

Wood was cited in a previous office action.

Regarding Claim 5, Higgens in view of Schimik, and Schaffer teaches the method of claim 1.

However Higgens in view of Schimik, and Schaffer does not specifically teach, further comprising: determining whether one or more occupants are authorized to operate the vehicle in the second operating mode; controlling the vehicle to autonomously navigate to a charging station in the first mode when the current range is less than the distance to the destination and none of the occupants are authorized to operate the vehicle in the second operating mode.

Schimik teaches controlling the vehicle to autonomously navigate to a charging station in the first mode when the current range is less than the distance to the destination (para [0040] “The emergency criterion, which in the present case includes various weighted integrated sub-criteria, checks during the entire current operating phase, in particular, the driving, of the motor vehicle, where whether by continuing to drive, it is no longer possible to reach the current destination and/or another charging location and/or another filling location ascertained as not the nearest and/or as not optimal, taking into account the current supply of the energy sources for the drive energy.… the emergency criterion 2, when met, box 12, therefore describe the autonomous operation of the motor vehicle, of a vehicle system of the motor vehicle designed for fully automatic guidance of the motor vehicle, by means of which the motor vehicle is driven fully automatically to a charging location and/or filling location.”)
Lee also teaches controlling the vehicle to autonomously navigate to a charging station in the first mode when the current range is less than the distance to the destination (para [0030] “In some examples, process 400 can suggest alternative routes and/or destinations. For example, a user can enter a grocery store that is five miles away as the desired destination at step 420, and process 400 can determine the vehicle's location at step 410, receive map information that includes the current location and the desired destination at step 430, and determine that the remaining charge is 1000 Wh. Using this information, process 450 can determine that all of the possible routes that will require more than 1000 Wh at step 450. Process 400 can then look up a charging station along the possible one or more routes, and suggest that the vehicle stop at the charting station along the way to its desired destination.” Lee 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgens in view of Schimik, and Schaffer to incorporate the teachings of Lee to navigate to a charging station when range is less than distance to the destination because it would prevent the vehicle from running out of energy before reaching its destination which reduces risk of requiring towing.

However Higgens in view of Schimik, Schaffer, and Lee does not specifically teach determining whether one or more occupants are authorized to operate the vehicle in the second operating mode; and controlling vehicle in the first mode when none of the occupants are authorized to operate the vehicle in the second operating mode.

Wood teaches determining whether one or more occupants are authorized to operate the vehicle in the second operating mode; keeping the vehicle (Wood para [0020] “If a .

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgens in view of Schimik, Schaffer, and Lee to incorporate the teachings of Wood to only allow licensed users to operate the vehicle in the second mode because it would prevent an unlicensed users from operating the vehicle which would be unlawful.

Regarding claim 13, it recites an apparatus having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Higgens (US 20170355371 A1) in view of Schimik et al. (US 20190226861 A1, hereinafter known as Schimik), Schaffer et al. (US 20200317084 A1, hereinafter known as Schaffer), Lee et al. (US 20180173219 A1, hereinafter known as Lee), Wood et al. (US 20190039609 A1, hereinafter known as Wood) and Sasaki et al. (US 20190286131 A1, hereinafter known as Sasaki).

Regarding Claim 23, Higgens in view of Schimik, Schaffer, Lee and Wood teaches The method of claim 5. 

Wood further teaches further comprising determining whether the one or more occupants are authorized to operate the vehicle in the second operating mode based collecting and verifying a respective driver license of (para [0020] “Continuing this example, the mode manager can determine another perquisite to switching the operating mode is that the driver must be licensed to drive the autonomous vehicle. The mode manager can control the autonomous vehicle to collect and verify the driver's license information to determine if this prerequisite is met.”)

However Higgens in view of Schimik, Schaffer, Lee and Wood does not teach further comprising determining whether the one or more occupants are authorized to operate the vehicle in the second operating mode based on scanning a respective driver license of each one of the one or more occupants.
 
However Sasaki teaches further comprising determining whether the one or more occupants are authorized to operate the vehicle in the second operating mode based on scanning a respective driver license of each one of the one or more occupants.  (Where in order to operate in a second mode, in the case of Sasaki a manual mode, the system is checking the qualifications of the vehicle passenger para [0009-0011]. It does this for every occupant as discussed in para [0123] “ Subsequently, the passenger qualification determination unit 113 determines whether each passenger has the driving qualification or not (step S407).” A method of determining qualification, e.g. authorization, is to scan the drivers license as discussed in para [0125] “Moreover, the passenger qualification determination unit 
	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Higgens in view of Schimik, Schaffer, Lee, and Wood to incorporate the teachings of Sasaki to scan driver’s license of the occupants because it is a method of checking that only a person who is legally allowed to drive the vehicle is given control improving both safety and compliance with the law.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668